DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the Amendment dated 6/30/2021, the following has occurred: Claim 1 has been amended; Claim 4 has been canceled.
Claims 1 – 3 and 5 – 17 are pending.

The Examiner notes that the Kohlbry reference includes work by the Applicant that was published more than a year before the filing date of the instant application.  The Examiner does not have access to the “Thalassemia Project App” (Kohlbry, Figure 1) so the exact features are not specifically known.  However, the Figure 1 look similar to the instant application figure 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 3 and 5 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1 – 3 and 5 – 17) which recite steps of
receiving the patient's encrypted medical data, medical tags and medical information from the mobile device;
analyzing the encrypted medical data, medical tags and medical information from the mobile device;
generating a new set of the patient's unique and revised encrypted medical data, medical tags and medical information;
providing the new set of unique and revised encrypted medical data, medical tags and medical information to the mobile device, wherein the mobile device updates the application with the unique and revised encrypted medical data, medical tags and medical information, which is then accessible by a user of the mobile device and wherein providing the new set of unique and revised encrypted medical data, medical tags and medical information to the mobile device is initiated or completed without prompting from the patient.
These steps of claims 1 – 3 and 5 – 17, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the central processing unit language, receiving in the context of this claim encompasses a mental process of the user.  Similarly, the limitation of generating a new set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
Specification, page 1, lines 10 – 13 
FIELD OF THE SUBJECT MATTER
The field of the subject matter is a mobile application for use with patients, especially younger patients, such as children, pre-teenagers, teenagers and young adults, who have a chronic illness.
Thus the invention is not directed toward a technical improvement or a technological improvement. It is the application of the abstract idea to technology and achieving all the improvements of that technology.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2, reciting particular aspects of how information is provided may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of providing a server amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification page 1, lines 10 – 27, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving the patient's encrypted medical data amounts to mere data gathering, recitation 
The Examiner notes Specification page 9, line 28 – page 10, line 7
As mentioned earlier and throughout this disclosure, the work conducted on the application and how it can be utilized made it immediately apparent that the contemplated application could be utilized for other chronic illnesses, because the overriding feature of chronic illness is that they do not heal or are cured quickly, they require constant monitoring, and it can be difficult to regularly and properly monitor and treat it for patients who are younger and/or not as mature as an adult. Thalassemia is one of those chronic illnesses and the chronic illness that initiated this work and is the focus of many of the contemplated embodiments. Therefore, contemplated applications are not merely abstract ideas that are being implemented by a computer, but instead have practical applications that require significantly more in the way of data and performance models.
The Applicant is not describing a practical application. The Applicant is describing an intended usage.  The claimed and disclosed abstract idea is intended in aiding in supplying information.
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 3, 5 – 8, 10 – 14, 16, and 17, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 – 3 and 5 – 17; receiving, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); generating a new set of …, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Dependent claims recite additional subject matter, which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 3, 5 – 8, 10 – 14, 16, and 17, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 10, 12 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boucher, U.S. Pre-Grant Publication 2014/ 0073880.
As per claim 9, 
Boucher teaches a method for providing a chronically ill patient with medical alerts, pharmacological alerts and information, comprising:
providing a chronically ill patient  (paragraph 293 chronically ill and paragraph 140 diabetes);
providing a mobile device comprising a GPS receiver, a display, a microprocessor and a wireless communication transceiver (Figure 3, #20 paragraphs 96 – smartphone including iPhone- an iPhone always had a GPS receiver),
the mobile device programmed to process encrypted medical data, medical tags and medical information through an application (The Examiner notes that an iPhone encrypts data since June 21,2010- paragraph 96 – 98 and 309, secure links paragraph 263 Vidyo, paragraph 302, secure web portal paragraph – The Examiner reminds the Applicant that a Secure Socket Layer is a fundamental part of the Internet and by definition is an encryption technology);
providing a server comprising a central processing unit, a memory, a clock and a server communication transceiver that receives input from the wireless communication transceiver of the mobile device (Figure 3, Application Server and paragraphs 276 and 312),
the memory having encrypted medical data, medical tags and medical information stored therein for a plurality of chronically ill patients (Figure 3, EHR/ Patient 
the central processing unit programmed to the central processing unit programmed to implement the following method (paragraphs 58 -– 66):
receiving the patient's encrypted medical data, medical tags and medical information from the mobile device (paragraphs 63 and 100, receive current patient medical information);
receiving GPS information from the wireless communication transceiver from the mobile device (paragraphs 100, 101 and 139 – 142);
analyzing the encrypted medical data, medical tags and medical information from the mobile device (paragraphs 63 and 101, provide diagnostic information);
determining location information for a medical facility, healthcare provider or pharmacy utilizing the GPS information from the wireless communication transceiver from the mobile device and the encrypted medical data, medical tags and medical information from the mobile device (paragraph 101 pharmacy and 140 emergency services);
providing the location information to the mobile device (paragraphs 120 – 124)
without prompting from the patient (paragraph 140, automatically collect data - the Examiner notes that this negative limitation does not specifically state what must occur. There is nothing here that says what part of this is being “prompt.” The Examiner understands only the collection of the GPS information is performed without prompting.  Starting a process that later collets the information is considered therefore does not directly prompt for the information), 
wherein the mobile device notifies a user of the mobile device of this location information (paragraph 101 or paragraphs 140 – 142 updates).
As per claim 10, Boucher teaches the method of claim 9 as described above.
Boucher further teaches the method as described below in claim 2.
As per claim 12, Boucher teaches the method of claim 9 as described above.
Boucher further teaches the method as described below in claim 6.
As per claim 13, Boucher teaches the method of claim 9 as described above.
Boucher further teaches the method as described below in claim 7.
As per claim 14, Boucher teaches the method of claim 9 as described above.
Boucher further teaches the method as described below in claim 8.
As per claim 15, 
Boucher teaches a method for providing a chronically ill patient with medical alerts, pharmacological alerts and information as described above in claim 9.
In regards to this limitation, 

The Examiner notes that the specification, as mentioned above, does not specifically describe what “initiated” means. Further, the Specification does not describe what the new set of unique and revised encrypted medical data, medical tags and medical information could or must be. Therefore, it is within the Broadest Reasonable Interpretation that this information is emergency information as described above in claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the16 art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 and 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Boucher, U.S. Pre-Grant Publication 2014/ 0073880 in view of Mayou et al., U.S. Pre-Grant Publication 2015/ 0120317.
As per claim 1,
Boucher teaches a method for providing a chronically ill patient with medical alerts, pharmacological alerts and information, comprising:

The Specification does not disclose the actual step of encrypting or decrypting data. The only usage of “encrypted” is stated as “encrypted medical data.”  As the Specification does not limit the breadth or “encrypted,” the Examiner also does not. For the purpose of examining, the 
Further, the specification does not describe or use the “medical tags and medical information.”  In fact, the phrase “encrypted medical data, medical tags and medical information” is always used as a single unit. The phrase, “or a combination thereof,” is found within page 9, line 27, however that is a descriptor of a potential usage.  Within the disclosure, the individual parts of “encrypted medical data,” “medical tags,” and “medical information” are never used separately.  This is true for the entire Specification including the claimed invention.  As such, the entire phrase of “encrypted medical data, medical tags and medical information” is merely a label ascribed to information flowing through the invention.  The phrase becomes a label for information.
The Specification does not disclose how the “encrypted medical data, medical tags and medical information” is analyzed or processed.  There is no explicit or implicit process that is directly tied to the particular data held within “encrypted medical data, medical tags and medical information.”  The information passes through the specification with functional boxes, devoid of specificity.  As such, the Examiner understands the analyze step and generate step broadly.

providing a patient with a chronic illness (paragraph 293 chronically ill and paragraph 140 diabetes);
providing a mobile device comprising a GPS receiver, a display, a microprocessor and a wireless communication transceiver (Figure 3, #20 paragraphs 96 – smartphone including iPhone- an iPhone always had a GPS receiver),
the mobile device programmed to process encrypted medical data, medical tags and medical information through an application (The Examiner notes that an iPhone encrypts data since June 21,2010- paragraph 96 – 98 and 309, secure links paragraph 263 Vidyo, paragraph 302, secure web portal paragraph – The Examiner reminds the Applicant that a Secure Socket Layer is a fundamental part of the Internet and by definition is an encryption technology);
providing a server comprising a central processing unit, a memory, a clock and a server communication transceiver that receives input from the wireless communication transceiver of the mobile device (Figure 3, Application Server and paragraphs 276 and 312),
the memory having encrypted medical data, medical tags and medical information stored therein for a plurality of chronically ill patients (Figure 3, EHR/ Patient Information and paragraphs 104 – 106, 252 – 259 integration of new information and fully HIPAA compliant which implies that the data must be secured- As an aside, the Boucher disclosure miss-types the Health Insurance Portability and Accountability Act as HIPPA instead of HIPAA. Also, as the “chronically ill” conditions are open, the Examiner has chosen diabetes in paragraphs 7 and 140),
the central processing unit programmed to implement the following method comprising (paragraphs 58 -– 66):
receiving the patient's encrypted medical data, medical tags and medical information from the mobile device (paragraphs 63 and 100, receive current patient medical information);
analyzing the encrypted medical data, medical tags and medical information from the mobile device (paragraphs 63 and 101, provide diagnostic information);
generating a new set of the patient's unique and revised encrypted medical data, medical tags and medical information (paragraphs 63 and 101 advice to the user);
providing the new set of unique and revised encrypted medical data, medical tags and medical information to the mobile device (paragraph 101, advice including prescriptions),
wherein the mobile device updates the application with the unique and revised encrypted medical data, medical tags and medical information (Figure 1,4 paragraphs 35, 101 and paragraph 313 to describe the user interface and device),
which is then accessible by a user of the mobile device (It is the user’s device) and 

Boucher does not explicitly teach however, Mayou further teaches the method wherein providing the new set of unique and revised encrypted medical data, medical tags and medical information to the mobile device is initiated or completed without prompting from the patient (paragraph 194, providing guidance based on received information associated with behavior or context of the user).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Boucher. One of ordinary skill in the art at the time of the invention 
As per claim 2, Boucher in view of Mayou teaches the method of claim 1 as described above.
Boucher further teaches the method comprising the server programmed to provide the unique and revised encrypted medical data, medical tags and medical information to physician (Abstract).
As per claim 6, Boucher in view of Mayou teaches the method of claim 1 as described above.
Boucher further teaches the method comprising at least one (paragraphs 107, 172, and 278 particularly paragraph 172).
As per claim 7, Boucher in view of Mayou teaches the method of claim 1 as described above.
Boucher further teaches the method comprising at least one reward option (paragraphs 107 and 278, get points).
As per claim 8, Boucher in view of Mayou teaches the method of claim 1 as described above.
Boucher further teaches the method comprising at least one function that allows direct contact with a health care practitioner (paragraph 96, call on iPhone).
Claim 3 is Boucher, U.S. Pre-Grant Publication 2014/ 0073880 in view of Mayou et al., U.S. Pre-Grant Publication 2015/ 0120317, as applied to claim 1 above, and further in view of Kohlbry et al., “Spring 2015mHealth Apps for Children with Chronic Illness.”
As per claim 3, Boucher in view of Mayou teaches the method of claim 1 as described above.
Boucher in view of Mayou do not explicitly teach however, Kohlbry further teaches the method wherein the illness is Thalassemia (paragraph 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Boucher in view of Mayou. One of ordinary skill in the art at the time of the invention would have added these features into Boucher in view of Mayou with the motivation to have mobile applications or mobile apps designed for children with chronic illnesses have the potential to address a growing demographic of young healthcare recipients. (Kohlbry, paragraph 1).
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Boucher, U.S. Pre-Grant Publication 2014/ 0073880 in view of Mayou et al., U.S. Pre-Grant Publication 2015/ 0120317, as applied to claim 1 above, and further in view of Southard et al., U.S. Pre-Grant Publication 2004/ 0180708.
As per claim 5, Boucher in view of Mayou teaches the method of claim 1 as described above.
Boucher in view of Mayou do not explicitly teach however, Southard further teaches the method comprising a secure log in screen on the mobile device when the system is initiated (paragraph 51).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Boucher in view of Mayou. One of ordinary skill in the art at the time of the invention would have added these features into Boucher in view of Mayou with the .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Boucher, U.S. Pre-Grant Publication 2014/ 0073880 in view of Southard et al., U.S. Pre-Grant Publication 2004/ 0180708.
As per claim 11, Boucher teaches the method of claim 9 as described above.
Boucher in view of Southland teaches the method as described above in claim 5.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boucher, U.S. Pre-Grant Publication 2014/ 0073880 in view of Kohlbry et al., “Spring 2015mHealth Apps for Children with Chronic Illness.”
As per claim 16, Boucher teaches the method of claim 15 as described above.
Boucher in view of Kohlbry teaches the method as described above in claim 3.
As per claim 17, Boucher teaches the method of claim 15 as described above.
Boucher does not explicitly teach however, Kohlbry further teaches the method wherein the chronic illness is Thalassemia and the patient is younger than 19 years old (paragraph 4 needs for children aged 8-16 years of age with Thalassemia).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Boucher for the reasons as described above.
Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive.
35 USC §101
The Applicant states, “The programmed CPU acts in concert with the recited features of the mobile device to enable the mobile device to determine and display its absolute position to help a chronically ill patient.” The Examiner notes that this is neither claimed nor disclosed.
The Applicant states, “In this instance, it would be instructive for the Examiner and Dr. Thompson to discuss this issue, or the entire matter, by phone, if the Examiner still contends that a 101 rejection is still applicable in this case.” The Examiner has done so.
35 USC §102
The Applicant states, “This clearly shows that these items are not "always used as a single unit".” However, as the Applicant admits, this is an option for a single unit as claimed.
The Applicant states, “Boucher does not have or describe embodiments where contemplated systems can provide information on an on-going basis without prompting from the patient.” This is not claimed.  The claim occurs one time.
35 USC §103
The Applicant states, “As stated above, Boucher does not have or describe embodiments where contemplated systems can provide information on an on-going basis without prompting from the patient.” As noted above, the claim occurs one time and therefore this is a feature not claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NEAL SEREBOFF/            Primary Examiner, Art Unit 3626